United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-422
Issued: October 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) September 30, 2010 merit decision terminating her
compensation and schedule award benefits on the grounds that she abandoned suitable work.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s monetary benefits effective
March 14, 2010 on the grounds that she abandoned suitable work.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated May 13, 2009, the
Board reversed OWCP’s April 10 and May 14, 2008 decisions terminating appellant’s benefits
1

5 U.S.C. § 8101 et seq.

for refusing an offer of suitable work on the grounds that it failed to consider all of the medical
evidence of record.2 The facts and the law contained in the Board’s prior decision are
incorporated herein by reference. Relevant facts are described below.
On March 14, 2005 appellant, a 38-year-old heavy mobile equipment mechanic, filed a
traumatic injury claim alleging that she injured the left side of her body and left shoulder while
installing a hood prop shafter. OWCP accepted her claim for lumbar sprain/strain; lumbar
radiculitis and aggravation of degenerative disc disease. On November 1, 2005 appellant
underwent surgery involving decompression with partial laminectomies at L4, L5 and S1, and
foraminectomies at L4-5 and L5-S1 on the left side. OWCP paid appropriate medical and
compensation benefits.
On September 25, 2007 Dr. Pierce Nunley, a Board-certified orthopedic surgeon,
released appellant to work full time with restrictions. On October 15, 2007 the employing
establishment offered appellant a limited-duty position as a clerk. Appellant accepted the lightduty job offer and reported for duty on December 6, 2007. On February 21, 2008 she stopped
working without explanation.
By decision dated April 10, 2008, OWCP terminated appellant’s wage-loss and schedule
award benefits, effective April 13, 2008, on the grounds that abandonment of her light-duty job
constituted a refusal of an offer of suitable work.
By decision dated May 14, 2008, OWCP denied modification of the April 10, 2008
decision terminating appellant’s entitlement to compensation benefits, based on her refusal of
suitable employment. Appellant appealed the May 14, 2008 decision to the Board. By decision
dated May 13, 2009, the Board reversed OWCP’s April 10 and May 14, 2008 decisions
terminating appellant’s benefits for refusing an offer of suitable work on the grounds that it
failed to consider all of the medical evidence of record.3
On September 4, 2009 appellant underwent a functional capacity examination, signed by
a physical therapist, which indicated that appellant demonstrated the physical ability to safely
perform work activity classified in the light physical demand level range as defined by the fourth
edition of the Dictionary of Occupational Titles. Restrictions included frequent sitting, standing
and walking. Walking on uneven terrains and stair-climbing were to be limited to an occasional
basis. Appellant was to lift and carry no more than 15 pounds occasionally; push and pull no
more than 10 pounds frequently or 15 pounds occasionally; and stoop, squat, kneel and reach
overhead occasionally.
On October 26, 2009 the employing establishment offered appellant a light-duty clerk
position based on the results of the functional capacity evaluation. The position was described as
light duty, which was primarily sedentary, with use of fingers, ability to distinguish basic colors
and hearing. The employing establishment did not indicate whether the position was permanent

2

Docket No.08-1923 (issued May 13, 2009).

3

See supra note 2.

2

or temporary, or whether it was full or part time.4 The stated purpose of the position was to
provide general office support and assistance to the organizational unit. Duties included assuring
the security of the facility by screening visitors before entrance; requiring all nonassigned
personnel to register upon entrance; assuring visitors were properly escorted; coordinating with
government contractors related to visits, deliveries, security matters, and messages; acting as
signature for deliveries and assuring items were routed promptly and accurately; receiving
visitors and telephone calls and referring them to the appropriate person(s); answering routine
inquiries; scheduling appointments with the aid of an appointment calendar; date-stamping
incoming mail; reviewing, sorting and distributing mail to appropriate person(s); maintaining a
follow-up system to ensure timely completion; creating/maintaining filing systems and filing a
variety of documents; ordering/maintaining office supplies and other materials; providing office
supplies and materials when requested; updating/maintaining any type of manual and/or
automated log; and operating fax machines and copy machines. The position required appellant
to perform the following duties using typical automation equipment: (a) complete work orders
for the entire facility or contact appropriate personnel to obtain uninterrupted service of the
facility and operating equipment, maintaining records of who was contacted, when contacted,
and when response to the request was received; (b) type labels, envelopes, and various forms; (c)
print messages from electronic mail; (d) use software such as electronic mail to receive and
transmit messages and use database management software to establish and maintain databases,
and assure accuracy and completeness of monthly reports, according to regulatory requirements.
Appellant would also be required to provide assistance to higher level employees, including
gathering data for reports, studies, etc.; referring to dictionaries, manuals, and other guides; and
running errands inside/outside office unit. Some typing skills were required, “but not the level of
a fully qualified typist.” Appellant would also be required “to perform other duties as assigned.”
On December 1, 2009 OWCP asked Dr. Nunley to review the functional capacity
evaluation and determine whether he agreed with the restrictions recommended. On
December 8, 2009 Dr. Nunley stated that he concurred with the results of the functional capacity
evaluation.
On November 2, 2009 appellant declined the offered position, stating that she was “going
out on disability.”
In a letter dated January 26, 2010, OWCP informed appellant that it found the modified
clerk position to be suitable and in accordance with the restrictions provided by her physician. It
confirmed that the position remained available to her and that she had 30 days to respond.
In a January 29, 2010 report, Dr. Nunley noted that appellant had experienced a
postoperative sacral fracture, which would require reconstructive surgery.
In a January 26, 2010 letter, OWCP informed appellant of its finding that she had not
provided a valid reason for refusing to accept the offered position and provided her a period of
15 additional days to accept and make arrangements to report to the position in light its finding.
Appellant was advised that, if she had not accepted the position and arranged for a report date
4

The hours to be worked were identified as 6:30 a.m. to 5:00 p.m.

3

within 15 days of the date of the letter, her entitlement to wage loss and schedule award benefits
would be terminated.
In a letter dated March 9, 2010, appellant’s representative informed OWCP that appellant
accepted the modified clerk position. Appellant, however, did not return to work.
By decision dated March 30, 2010, OWCP terminated monetary compensation and
schedule award benefits effective March 14, 2010 on the grounds that appellant abandoned
suitable work. On April 6, 2010 appellant, through her representative, requested a telephonic
hearing.
At a July 13, 2010 hearing, appellant testified that she refused to accept the modified
position because she was told that she would lose her social security disability benefits if she
accepted a light-duty job. She did not contend that the required duties of the position exceeded
her restrictions.
By decision dated September 30, 2010, the hearing representative affirmed the March 30,
2010 decision finding that appellant had abandoned an offer of suitable employment.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits. It has authority under section 8106(c)(2) of FECA to terminate
compensation for any partially disabled employee who refuses or neglects to work after suitable
work is offered: To justify termination, OWCP must show that the work offered was suitable,
that appellant was informed of the consequences of her refusal to accept such employment, and
that she was allowed a reasonable period to accept or reject the position or submit evidence or
provide reasons why the position is not suitable.5
OWCP regulations provide factors to be considered in determining what constitutes
“suitable work” for a particular disabled employee, include the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.6 The issue of
whether an employee has the physical ability to perform a modified position offered by the
employing establishment is primarily a medical question that must be resolved by medical
evidence.

5

See Ronald M. Jones, 52 ECAB 190, 191 (2000); see also Maggie L. Moore. 42 ECAB 484, 488 (1991), reaff’d
on recon., 43 ECAB 818, 824(1992). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.10 (July 1997) (The claims examiner must make a finding of
suitability, advise the claimant that the job is suitable and that refusal of it may result in application of the penalty
provision of 5 U.S.C. 8106(c)(2), and allow the claimant 30 days to submit his or her reasons for abandoning the
job. If the claimant submits evidence and/or reasons for abandoning the job, the claims examiner must carefully
evaluate the claimant’s response and determine whether the claimant’s reasons for doing so are valid.
6

Rebecca L. Eckert, 54 ECAB 183 (2002).

4

OWCP procedures require that consideration be given to the kind of appointment in
determining whether an offered position is suitable. For example, a written offer of modified
duty will generally be considered unsuitable if the position offered is less than four hours a day
when a claimant is capable of working full time; if the position is temporary when the date-ofinjury position was permanent; or if the position is seasonal when the date-of injury position was
permanent, full time.7
Once OWCP has demonstrated that the job offered is suitable, the burden shifts to the
employee to show that his or her refusal to work is reasonable or justified.8
ANALYSIS
OWCP terminated appellant’s compensation and schedule award benefits effective
March 14, 2010 on the grounds that she abandoned suitable work. The Board finds, however
that the light-duty clerk position offered on October 26, 2009 did not constitute an offer of
suitable employment. Therefore, the September 30, 2010 decision must be reversed.
OWCP has the burden of establishing that the offered position is suitable prior to
terminating compensation benefits.9 The issue of whether an employee has the physical ability
to perform a modified position offered by the employing establishment is primarily a medical
question that must be resolved by medical evidence. The Board notes that Dr. Nunley approved
the functional capacity evaluation on which the job offer was made. However, the job was
classified as “light;” but, the offer did not identify the physical requirements of the position. The
Board notes that duties of the position included operating machinery and maintaining file
systems, which could exacerbate a spinal condition. Moreover, the job description indicated that
appellant would be required “to perform other duties as assigned.” It is impossible for the Board
to make an informed decision as to the suitability of the position without knowing the nature of
those duties.
The Board must also consider the kind of appointment in determining whether the offered
position is suitable. In this case, it is unclear whether the job offered was intended to be
permanent or temporary. While the October 26, 2009 limited-duty assignment was not
specifically identified as temporary, neither was it identified as permanent. It is also unclear as
to whether the position offered was a full-time or part-time position, as appellant’s weekly
schedule was not specified. As noted, such offers are generally considered to be unsuitable.10

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.10 (July 1997)
8

20 C.F.R. § 10.517. See Kathv E. Murray, 55 ECAB 288 (2004); see also Ronald M. Jones, supra note 5.

9

See supra note 5 and accompanying text.

10

See supra note 7 and accompanying text.

5

Under the facts of this case, the modified assignment upon which OWCP based its
decision to terminate appellant’s benefits was not a suitable job offer. Accordingly, the Board
finds that OWCP did not properly determine that appellant abandoned suitable work.11
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation benefits
effective March 14, 2010 on the grounds that she abandoned suitable work.
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2010 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: October 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

Appellant contended that her refusal to work was justified because she was told that she would lose her social
security retirement benefits if she accepted a limited-duty position. The Board notes that retirement is not an
acceptable reason for refusing suitable work. See B.C., Docket No. 08-1274 (issued May 11, 2009); Robert P.
Mitchell, 52 ECAB 116 (2000). Appellant’s argument is moot, however, as the position offered was not suitable.

6

